Citation Nr: 1023857	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  04-42 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for skin rash, including 
under the provisions of 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1991 to March 
1992, including service in the Southwest Asia Theater from 
September 1991 to December 1991.  Service Awards include the 
Southwest Asia Service Medal with Bronze Service Star (1) 
//Service in Southwest Asia.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In April 2008 and June 
2009, the Board remanded the issue on appeal to the RO for 
additional evidentiary development.  

In October 2004, the Veteran testified at a Decision Review 
Officer (DRO) hearing in Montgomery, Alabama.  The transcript 
of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board previously remanded this matter in June 2009.  A 
remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with the remand orders.   Where 
the Board's remand orders were not substantial complied with 
upon remand, the Board itself errs in failing to insure 
compliance; in such situations the Board must remand the 
matter back to RO for further development.  Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. Principi, 13 Vet. App. 
141, 146-47 (1999).  Here, the Veteran's claim must be 
remanded once more because, upon remand, the RO did not 
substantially comply with the Board's June 2009 remand 
instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 
(2008) (holding that it is only substantial compliance, 
rather than strict compliance, with the terms of a remand 
that is required).

More specifically, the Board remanded the matter to afford 
the Veteran a VA examination.  The Board asked the VA 
examiner to address whether the Veteran has a recurrent skin 
rash disorder attributable to a known clinical diagnosis, 
and, if so, whether it is at least as likely as not that the 
disorder was incurred during active service.  The Board also 
specifically asked the VA examiner to acknowledge and discuss 
the Veteran's own assertions regarding the onset and 
continuity of his symptoms/recurrences, as well as refer to 
the signs, symptoms and diagnoses noted in treatment records.  

Upon remand, the Veteran underwent a VA examination in July 
2009.  The VA examiner noted the Veteran's assertions that 
his symptoms began in 1991 and continued intermittently.  The 
VA examiner then opined that the Veteran's dermatitis is not 
caused by or a result of his service.  In explaining the 
basis for this opinion, the VA examiner noted that the 
Veteran had no treatment during service for rash of the lower 
extremities, and there is no substantiating documentation of 
onset.  The VA examiner, in other words, noted but did in 
essence did not acknowledge the Veteran's assertions 
regarding the onset and continuity of his symptoms.  As such, 
the examination is not adequate for rating purposes.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury and instead 
relied on the absence of evidence in the service treatment 
records to provide a negative opinion).  Subsequent to the VA 
examination, the RO did not request an addendum opinion.  As 
such, the Board cannot find that there was substantial 
compliance with the June 2009 remand instructions.  
Accordingly, remand for a new VA examination is necessary.  

The Board also points out that the Veteran has reported that 
his symptoms "come and go."  Accordingly, the RO should, if 
possible, coordinate with the Veteran to ensure that the VA 
examination is scheduled at a time when the claimed skin rash 
is symptomatic.  See Ardison v. Brown, 6 Vet. App. 405, 408 
(1994).  

Accordingly, the case is REMANDED for the following action:

1.  After completing any initial 
development deemed warranted based upon a 
review of the entire record, the RO should 
coordinate with the Veteran to attempt to 
schedule a VA examination at a time when 
the claimed skin rash is symptomatic.  

The entire claims file must be made 
available and reviewed by the examiner.  
The examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any 
indicated studies.  

Based on the examination results, the 
examiner should indicate whether it is at 
least as likely as not that the Veteran 
has skin pathology that can be attributed 
to a known clinical diagnosis.

If the examiner concludes that the Veteran 
has skin impairment that is attributable 
to a known clinical diagnosis, then the 
examiner must provide a current diagnosis 
and specifically indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
Veteran has a recurrent skin rash that was 
incurred in or is otherwise etiologically 
related to, his active service in the 
Persian Gulf War.  

In offering this assessment, it is 
imperative that the examiner address 
(discuss) the Veteran's own lay assertions 
regarding the onset and continuity of his 
symptoms.  

The examiner shoulder offer a detailed 
analysis for all conclusions and opinions 
reached supported by specific references 
to the Veteran's claims file, including 
the in-service and post-service medical 
records, and the Veteran's lay assertions.  
All findings and conclusions should be set 
forth in a legible report.

2.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the RO should readjudicate the 
remanded claim of service connection in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

